DETAILED ACTION
This Office Action is in response to the application 16/449,972 filed on 11/04/2021.
In the remarks, claims 1, 12 and 18 have been amended; claims 3, 14 and 20 have been cancelled; claims 1, 12 and 18 are independent claims. Claims 1-2, 4-13 and 15-19 have been examined and are pending in this application.
Applicant's arguments have been fully considered and they are persuasive. Therefore the claim objections have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-2, 4-13 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to managing user access to data of a social media account, by providing a first user with access to data of a social media account of a second user based on determining that a first data access request by the first user conforms to an expected data access pattern.
With examiner’s thorough search, the closest prior arts are Baijal et al., (hereinafter Baijal), Pub. No.: 2018/0191759 in view of Graham et al. (hereinafter Graham), Pub. No.: 2013/0067600.

Baijal discloses a system for monitoring data-access behavior is provided. The system may derive a behavioral pattern based on at least one of historic data access by a user or expected data access by the user. The system may also generate a behavioral model for the user based on the behavioral pattern for the user. In response to detecting a data access activity by the user, the system may compare the data access activity to the behavioral model to determine the data access activity is unusual for the user. The system may further trigger a remediation action in response to determining the data access activity is unusual for the user.
Graham discloses methods, systems, and computer program products are provided for enabling selective file system access by applications. An application is installed in a computing device. An application manifest associated with the application is received. The application manifest indicates one or more file types that the application is allowed to access. The indicated file type(s) are registered in a location accessible by a broker service. The application is launched as an application process. The application process is isolated in an application container. The application container prevents direct access by the application process to file system data. An access request related to first data of the file system data is received at the broker service from the application process. Access by the application process to the first data is enabled when the broker service determines that a file type of the first data is included in the registered file type(s). 
However, none of Baijal and or Graham teaches or suggests, particularly: “A computer-implemented method for managing user access to data of a social media account, comprising: providing a first user with access to data of a social media account of a second user based on determining that a first data access request by the first user conforms to an expected data access pattern, based on analyzing any one or combination of: a historical data access pattern of the first user to data of the social media account of the second user; and a historical data access pattern of the first user to data of a social media account of a third user; and wherein the social media data comprises profile data and content data.” as claimed in each independent claim. The same reasoning applies to independent claims 12 and 18.
Therefore the claims are allowable over the cited prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONAS A BAYOU/Primary Examiner, Art Unit 2434                                                                                                                                                                                                        11/09/2021